Citation Nr: 0809584	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-03 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1975
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  
	
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  If there is no combat experience, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 
's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, the veteran has been diagnosed with PTSD, most 
recently documented in an October 2002 private medical 
report.  

In September 2005 the Board remanded this matter for 
additional development, to include verifying the veteran's 
contended stressors and affording him a VA examination, if 
the other development requested by the remand produced 
information sufficient to warrant these actions.  The RO 
completed this other development and obtained a large number 
of records from the Social Security Administration.  The RO 
then determined that the veteran's contended stressors could 
not be verified because the veteran had not completed his 
PTSD questionnaire.  However, the Board finds that even 
though a completed questionnaire form is not in the file, 
information sought by the questionnaire is of record and in 
light of the fact that positive nexus opinions have been 
produced linking the veteran's PTSD to his in-service 
experiences, an attempt at verification of the stressors and 
a VA examination are now warranted.  

The veteran contends his stressors were incurred in combat, 
but his DD Form 214 does not support that he engaged in 
combat.  In an April 2002 stressor statement and at his July 
2005 hearing, the veteran alleges that in April 1971, he 
engaged in hand-to-hand combat in Vietnam near the Cambodian 
border while assigned to the 128th Signal Company.  He 
contends that he broke his hand in one of these encounters 
occurring on April 9, 1971.  In a March 2003 correspondence, 
and at his July 2005 hearing, the veteran has explained that 
while he was assigned to the 128th Signal Company, he was 
actually serving in a secret unit called "Duffel Bag," 
which was responsible for the placement of classified sensor 
devices.  He testified that 62 people were assigned to that 
unit, and 14 did field duty in placing the sensors.  The 
veteran further contended that he engaged in a firefight 
northwest of DaNang along the Laos and Vietnam borders while 
setting out the sensor devices during this time in 1971.  
The veteran has also alleged other stressors, but they do not 
contain information sufficient for verification.  These 
include the veteran's experiences of witnessing many deaths, 
and being exposed to rockets and bombs and the smell of 
burning flesh.  

The veteran's contentions about his stressors are consistent 
throughout the record.  His personnel records do show that he 
was assigned to the 128th Signal Company in May 1971, and 
other personnel records show that he was classified in secret 
operations.  His service medical records show that in April 
1971 he was treated for a broken right hand, which was 
sustained in a "fight."  The veteran's personnel records 
also show that subsequent to 1971, the veteran displayed 
behavioral problems, including absences without leave on 
several occasions.  A July 1975 record shows that discharge 
was recommended for "character and behavior disorders."  
Based on all of this information, the Board finds that an 
attempt at verification of the veteran's stressors through 
the U.S. Army and Joint Services Records Research Center is 
needed before adjudication may take place.  

In addition, in the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

The veteran has never been afforded a VA examination for his 
PTSD although he has been in active treatment for the 
condition through VA for a number of years.  In a January 
2001 VA treatment note, the following finding was made, "I 
believe he has a moderate case of PTSD both from his military 
experience and his childhood. He appears to be contending 
with both these issues at present."  In an August 2002 VA 
treatment record, the veteran was diagnosed with "Primary 
PTSD, Chronic, Combat."  A VA examination is necessary to 
confirm or rule out the existence of a nexus between the 
veteran's military experiences and his current PTSD, and to 
reconcile the impact of his childhood experiences on his 
current PTSD.

Additionally, the veteran has indicated on a number of 
occasions that he currently obtains treatment for his PTSD 
through the VA outpatient clinic in Pensacola, Florida.  Any 
updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the U. S. Army and Joint 
Service Records Research Center (JSRRC), 
and request the unit history of the 128th 
Sig. Co. (and/or Unit Duffel Bag, if 
possible) in Vietnam for the months of 
March-June 1971, in an attempt to verify 
its location at that time, its activities 
at that time, as well as any firefights 
that occurred and where and when they 
occurred.  

Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

2.  Obtain and associate with the claims 
file all updated treatment records from 
VA outpatient clinic in Pensacola, 
Florida.  Ask the veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

3.  Schedule the veteran for a VA 
examination by a VA psychiatrist or 
psychologist. All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has a psychiatric disorder, 
to include PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



